Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mangano, Jr., J.), rendered April 12, 2007, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the People’s contention, the defendant’s waiver of his right to appeal was not valid (see People v Bradshaw, 76 AD3d 566, 569 [2010], lv granted 15 NY3d 896 [2010]), and therefore the waiver cannot bar review of the defendant’s claims.
Insofar as the record permits review of the defendant’s claim that his attorney was ineffective, we reject that claim. Counsel provided the defendant with effective representation (see Strickland v Washington; 466 US 668, 694 [1984]; People v Baldi, 54 NY2d 137, 147 [1981]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
*871The defendant’s remaining contention is without merit. Mastro, J.P., Dillon, Balkin and Miller, JJ., concur.